
	
		I
		111th CONGRESS
		2d Session
		H. R. 4468
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. Murphy of New
			 York (for himself and Mr.
			 Himes) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To accelerate the income tax benefits for charitable cash
		  contributions for the relief of victims of the January 12, 2010, earthquake in
		  Haiti.
	
	
		1.Short titleThis Act may be cited as the
			 Haiti Action Initiative and Tax Incentive Act of
			 2010.
		2.Acceleration of
			 income tax benefits for charitable cash contributions for relief of Haitian
			 earthquake victims
			(a)In
			 generalFor purposes of section 170 of the Internal Revenue Code
			 of 1986, a taxpayer may treat any contribution described in subsection (b) made
			 during January 2010 as if such contribution was made on December 31, 2009, and
			 not in January 2010.
			(b)Contribution
			 describedA contribution is described in this subsection if such
			 contribution is a cash contribution made for the relief of victims in areas
			 affected by the January 12, 2010, earthquake in Haiti for which a charitable
			 contribution deduction is allowable under section 170 of the Internal Revenue
			 Code of 1986.
			
